DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 23 February 2021 is acknowledged. Claims 13, 17, 18, 22, 26, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Preliminary Amendment
Regarding the preliminary amendment to the claims filed on 1 October 2019, it is noted that an amended version of formula (I) was added to the independent claims without proper mark-up (underlining). To expedite prosecution, the claim set filed on 1 October 2019 is nevertheless being examined.

Priority
Applicant states that this application is a continuation application of the prior-filed application 15/392295, which is a divisional application of 13/751030. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the at least formula (1) (page 2 of specification), which is not disclosed in the prior-filed applications. Formula (I) of the instant application has two carbon atoms, rather than two nitrogen atoms, bonded to boron.
For purposes of evaluating the claims for compliance with the written description requirement and against the prior art, the instant application is treated as a continuation-in-part application of 15/392295.

    PNG
    media_image1.png
    216
    265
    media_image1.png
    Greyscale



Specification
The disclosure is objected to because of the following informalities: The word "proviso" is misspelled as "provisio" throughout.  Appropriate correction is required.

Claim Objections
Claims 1, 7, 8, and 10 are objected to because of the following informalities:  
Regarding claim 1, step (a), formula (I) must not be bracketed.  
Regarding claim 1, step (b) and claims 7, 8, and 10, the limitation "the mixture" must be changed to "the sample solution mixture."  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a dye of formula, which matches formula I as set forth in the specification as filed on 19 July 2019 (page 2), but without the proviso that substituents o, m, and p may be a maleimidyl substitutent with the proviso that the malimidyl substituent occurs in formula (I) once and only once. There is no support in the original disclosure for formula (I) without the one of o, m, and p being a maleimidyl substituent.
Accordingly, the amendment to claim 1 is new matter.

Claims 1 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 1 recites the following formula I: 

    PNG
    media_image1.png
    216
    265
    media_image1.png
    Greyscale

Notably, the boron atom is bonded to an sp2 hybridized carbon atom and to an sp3 hybridized carbon atom.
As noted below in the rejections under 35 USC 112, second paragraph the boron atom exceeds standard valency because it has four bonds but no formal charge. It is unclear whether or not the boron atom (and by extension the entire dye of formula (I)) has a formal negative charge to satisfy standard valency.
(B) The nature of the invention.
The invention is directed to a method of protein melt analysis.
(C) The state of the prior art.
The prior art of record does not disclose the claimed 4-bora-indacene moiety, having a boron atom is bonded to an sp2 hybridized carbon atom and to an sp3 hybridized carbon atom.
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the instant disclosure and to the prior art for guidance as how to make the claimed compound of formula I.
(E) The level of predictability in the art.
The level of predictability in organic synthesis is correlated the level of structural and functional similarity.
(F) The amount of direction provided by the inventor.
No guidance is provided by the inventor as how to prepare the claimed compound of formula I.
(G) The existence of working examples.
No working examples are directed to the claimed compound of formula I. Instead, the disclosed compounds of 4,4-difluoro-1,3,5,7-tetramethyl-8-(4-maleimidylphenyl)-4-bora-3a,4a-nitrogen atoms bonded to boron.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of direction provided by the disclosure and by the prior art, it would require undo experimentation for one of ordinary skill in the art to make and use a dye of formula I.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, step (a), the boron atom exceeds standard valency because it has four bonds but no formal charge. It is unclear whether or not the boron atom (and by extension the entire dye of formula (I)) has a formal negative charge to satisfy standard valency.
Regarding claim 1, step (a), it is unclear whether the parenthetical limitation that define n and that count carbon atoms are optional or mandatory limitations.
Claim 1 recites the limitation "Lx" in the penultimate line of step (a).  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite the limitation "the protein-dye mixture." There is insufficient antecedent basis for this limitation in the claims.




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 2 recites that the dye is 4,4-difluoro-1,3,5,7-tetramethyl-8-(4-maleimidylphenyl)-4-bora-3a,4a-diaza-s-indacene, which has the following structure according to paragraph [0005] (page 3) of the specification:

    PNG
    media_image2.png
    221
    306
    media_image2.png
    Greyscale

(It is noted that Formula 1a above has incorrect formal charges on the boron atom and the lower fluorine atom.)
Dependent claim 3 recites that the dye is 4,4-difluoro-3,5-bis(4-methoxyphenyl)-8-(4-maleimidylphenyl)-4-bora-3a,4a-diaza-s-indacene, which has the following structure according to paragraph [0005] (page 3) of the specification:

    PNG
    media_image3.png
    261
    351
    media_image3.png
    Greyscale

(It is noted that Formula 1b above has incorrect formal charges on the boron atom and the lower nitrogen atom.)
Independent claim 1 recites a dye of formula (I):

    PNG
    media_image4.png
    284
    339
    media_image4.png
    Greyscale

The dye of formula (I) excludes the 4-bora-3a,4a-diaza-s-indacene compounds of dependent claims 2 and 3 because formula (I) has two carbon atoms, rather than two nitrogen atoms, bonded to boron.
Furthermore, the recited choices of p in the dye of formula (I) do not encompass the maleimidyl substituent of claims 2 and 3.
Accordingly, dependent claims 2 and 3 do not include all the limitations of independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents US 9,568,478 and US 10,401,366 have been considered with respect to double patenting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797